                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                                  :
                vs.                                       :
                                                       CRIMINAL NO. 3:20-CR-27(MPS)
 ERIC MONTANEZ                                         July: 14, 2020


                DEFENDANT’S MEMORANDUM IN AID OF SENTENCING
       Eric Montanez finds himself in this position as a result of tragic character flaws. Having

overcome the limitations of a childhood of privation and neglect, he acquired a solid, middle-class

job and began a family. But he was injured in course of his work and became addicted to opioid pain

killers as result. A proud man with a history fending for himself and his loved ones, the trappings of

childhood poverty died hard when adult desperation struck. Many of the traits and circumstances that

helped Eric transcend his early-life struggles, and bulwark against criminality, ill-served him when

challenge struck his adult life. Too proud to ask for help, Eric isolated himself in the family car, took

to the roads of multiple states at night, and stole from cellular telephone merchants. Each subsequent

morning brought a fresh supply of OxyContin as he traded the merchandise for drugs and drug money.

       But since his arrest, Eric has been working to make amends for his crimes and address the raw

edges of his character that led him to this place. He is in the process of confronting that childhood—

one that saw him abandoned on the streets of San Juan, Puerto Rico for nearly a year as a 10 year-old

boy. He completed inpatient drug treatment where he was elected a leader amongst group members’

for his insight and contributions to the group. Accomplishments such as this one—in the greater

context of Eric’s life and this case, warrant a significantly below guidelines sentence or downward

departure. He addresses the circumstances of his upbringing, his offense, and the balance of the 18

U.S.C. §3553a factors in this memo and in support of a below guidelines sentence.
       I.      THE FACTORS SET FORTH IN 18 U.S.C. §3553(A) WARRANT A NON-
               GUIDELINES SENTENCE OR A SUBSTANTIAL DOWNWARD
               DEPARTURE.

       A non-Guidelines sentence or significant downward departure is a “sufficient but not greater

than necessary” to accomplish the statutory purposes of sentencing. See 18 U.S.C. § 3553(a). This is

so for several reasons. First, Mr. Montanez’s upbringing is a story of profound neglect and isolation—

punctuated by 10 months of abandonment on the street of San Juan, Puerto Rico—at the hands of a

drug addicted mother and absentee father. The effects of that trauma are visible in this crime.

Second—and a corollary of the first, Mr. Montanez has substantially rehabilitated himself at this point

and application of the extraordinary rehabilitation departure, or a non-guidelines sentence

acknowledging this fact, is appropriate. See United States v. Hawkins, 228 Fed.Appx. 107, (2d Cir.,

2007)(affirming sentence of probation granted on extraordinary rehabilitation grounds while Booker

was pending where district indicated it would grant non-guidelines sentence on remand for role in

health care fraud conspiracy with $148,814). Mr. Montanez addresses each of these bases through the

lens of relevant 18 U.S.C. §3553(a) factors.

       A. Nature And Circumstances Offense.

       This offense constitutes, essentially, a series of a burglaries of name-brand cellular phone

merchants. The defense does not dispute that the scope of the offense is substantial in terms of the

number of stores burglarized and wares taken. PSR, ¶¶ 9-32. However, the quantitative descriptions

of the offense—the number of merchants burglarized and the loss amounts—are set forth in the

stipulation of offense conduct. Rather than restate that information, the defense uses this opportunity

to set forth qualitative nature of the offense which is materially the same for each burglary.

       Eric Montanez was in throws of addiction and unemployment in the spring of 2019. Rather

than taking more constructive steps, which he addresses herein, he incrementally entered the black
                                                2
market for cellular telephones. In the months before Mr. Montanez was laid off from his job on

November 12, 2018, the event that precipitated this turn in his life, infra, he was at a gas station with

his mother in Springfield, MA; the two were stopped to address car trouble. While there, Mr.

Montanez was approached by a childhood acquaintance whom he had not seen in decades. The

individual had been in prison at some point in his early 20s and Mr. Montanez, then in his late 30s,

had not seen him since his high school years. After exchanging pleasantries and catching up, the

individual gave Mr. Montanez a business card and told him “I buy phones.”

       This was the first step down the path that concludes at this sentencing. Subsequent, to the loss

of his job in November 2018 and relapsing on pain medication, Mr. Montanez called this individual

to ask him how that worked. The gentleman recruited unwitting people to go into a cell phone store

and open an account that included the purchase or lease of a phone on credit. The person would then

hand the phone over to this gentleman for cash. The gentleman would then resell the phones on the

black market. Mr. Montanez participated in this scheme by opening two accounts himself and

recruiting two other individuals to do the same. Mr. Montanez was paid $100 for each other person

who opened an account. In the course of these transactions Mr. Montanez was told that there was an

opportunity to take a more active role in “gathering” phones for black market resale.

       Mr. Montanez learned that there was a demand for people to break into cellular telephone

stores in the middle of the night and steal all of the display merchandise (and frequently any other

easily accessible electronics). That merchandise was then resold to individuals, who much like the

earlier scheme, would pay cash for the phones and reap black market profits from them. Accordingly,

Mr. Montanez would leave his wife and daughter at home many nights. He drove the roads of

Connecticut, New York, New Jersey, Rhode Island, and Massachusetts stopping at now ubiquitous

cellular phone stores-Verizon, Sprint, T-Mobile, etc—breaking the front window with a hammer, and
                                                  3
gathering the readily available merchandise in a bag. Sometimes he hit two stores in one night. Each

morning, he would deliver the phones to a black market merchant and sell the phones for cash or trade

the merchandise for drugs.

       Clearly, this is not acceptable and the defense does not contend otherwise. However, there are

several mitigating factors worthy of brief notation. First, this is neither the first nor the last instance

in which a defendant has stolen for drug money. Notably absent this fact pattern are the threats to life

and limb attendant similar crimes: no one was held at gun point (nor was a weapon present) nor did

Mr. Montanez target homes or occupied locations. Second, the loss amount is noteworthy—in excess

of $400,000. Unlike, perhaps many white collar crimes with similar numbers, Mr. Montanez did not

take that sum all at once nor did he target uniquely vulnerable victims: the individual numbers at issue

are significant but the aggregate loss was reached incrementally. Stealing $400,000 dollars is

undoubtedly serious but this offense lacks the threat of violence and brashness other offenses of a

similar character frequently possess.

       B. History And Characteristics Of The Defendant.

       The presentence report makes clear that Mr. Montanez was born into a relationship that

quickly failed. See PSR, ¶63. Thereafter, he was raised by a drug addicted mother and absentee father

to chronic neglect. Id. 64. This is highly significant. But, rather than restate the PSR, Mr. Montanez

uses this section to amplify several points that may not be fully captured in the prosaic, albeit accurate,

delivery of a PSR.

               1. Not only was neglect and isolation a constant in Mr. Montanez’s childhood, it
                  was punctuated by abandonment in foreign land.

       Remarkable in a childhood of stunning deprivation is the fact that Mr. Montanez was

abandoned on the streets of San Juan, Puerto Rico at the age of 10. His mother, who had been on the

                                                    4
run from the law,1 was apprehended and sent back to the mainland United States. ¶ 64. Alone on the

streets of a foreign land, Eric was forced to sell kites on the streets and pick fruit off trees to survive.

¶ 64. He slept on the floor of a stranger’s house for ten months with no food. Id. While the drama of

this circumstance is obvious, the unassuming way in which Mr. Montanez recalls it is also illustrative:

“There was one incident that still affects me when I think about it.” ¶64. Mr. Montanez’s reluctance

or inability to relate this event for what it was—a highly traumatic event that, standing alone, could

irreparably damage a child—as something only slightly outside of normal is telling. First, it

demonstrates that his experience of “normal” is so skewed that this event only registers as slightly

abnormal. Second, even at the age of 40 Mr. Montanez struggles to find that language and tone that

captures the gravity of the event of which he speaks. This demonstrates a struggle to process the

horrendous things that happened to him and put those experiences and consequent emotions into the

form—language—that connects him to the people who can help him overcome those experiences.

The isolation that was cast upon him as a boy is only reinforced as a man because his experience is

so alien to most that even acknowledging it is a struggle.

         The streets of San Juan that 10 year-old Eric walked, alone, were no kinder than any other

part of this life. San Juan of the late 1980s was a haven for drugs and violent crime. “High murder

rates are not unusual in Puerto Rico. Between 1980 to 2005 the average annual homicide rate was

19 per 100,000 in Puerto Rico and 8 per 100,000 on the mainland.” L. Alvarez “Murder Rate and

Fear Rise in Puerto Rico,” N.Y. Times, June 20, 2011 available at




                  1
                    The full contours of his mother’s legal troubles are not clear but in addition to the frequency, it
appears some were serious. Mr. Montanez reports his mother served five years for manslaughter in the 1990’s for
selling heroin to a man who overdosed—leaving Mr. Montanez to care for his siblings as a teenager.
                                                              5
https://www.nytimes.com/2011/06/21/us/21crime.html (accessed 7/13/20); Ivelaw L. Griffin, The

Political Economy of Drugs in the Caribbean, 164-67 (New York, NY: St. Martin's Press, 2000)],

available at,

https://books.google.com/books?id=FRSHDAAAQBAJ&q=total+number+of+murder#v=onepage

&q=murders&f=false (accessed 7/14/20)(chronicling crime of late 1980s in Puerto Rico). One

Washington Post reporter noted that “throughout the 1970s, safety in the San Juan metropolitan area

was comparable to that in similar-size cities in the continental United States. This changed in the

1980s, when Colombian cartels flooded the island with drugs. Criminal activity, no longer confined

to drug hot spots, quickly spread throughout the San Juan metro area.” Gretchen Sierra-Zorita,

"Drug Violence at America's Other Southern Border," Wash. Post, November 24, 2011 available

at https://www.washingtonpost.com/opinions/drug-violence-at-americas-other-southern-

border/2011/11/23/gIQAw6uhtN_story.html (accessed 7/13/20). The available data is consonant

with Mr. Montanez’s lived experience: gun battles were common occurrences in Barrio Israel and

Hato Rey, the two wards of San Juan Eric lived in. Mr. Montanae reports one instance where he was

hiding under the bleachers at a baseball field and his mother summoned him; as he ran to her he

looked up to the stadium lights to see a man with a high powered rifle perched there. Muzzle flashes

were flashed were a common sight in the streets but the bodies of victims of gun and drug violence

were as well. Not only was he isolated, he was isolated among terrors that no person should

experience.

        Traces of this experience lurk in the present offense. First, there is clearly a basis for which

any person may self-medicate with illicit drugs. Second, the distinguishing features of this offense

resonate with his past: Eric hid his stigmatized habit from his fiancée and isolated himself in a car at

night to commit this crime. Of all the crimes a person could commit, and all the ways he could commit
                                                    6
them, the isolation, the hiding, the loneliness, and the transience wreak of highly adaptive behavior

that was learned somewhere. That somewhere was most likely on the streets of San Juan in the late

1980s. This is a significant mitigating fact.

                2. Though somewhat less dramatic, Mr. Montanez’s childhood before and after
                   Puerto Rico was still highly dysfunctional.

         The PSR also clearly indicates that Mr. Montanez’s mother was in-and-out of jail for most of

his youth. PSR, ¶67. Notably, Mr. Montanez regularly went hungry or had abysmal nutrition. Id.

(survived on 2 bags of chips a day). In addition to this, he reports significant challenges at school as

a result of being one of the few Puerto Rican children at his school: he was regularly challenged to

fights and called racial slurs. Significantly, his mother was sentenced to significant time when Eric

was approximately 15 which left to him to care for many of his siblings on his own. He worked as

parking lot attendant and for UPS to make ends meet and dropped out of high school in the tenth

grade.

                3. In spite of all of these experiences, Mr. Montanez has held significant
                   employment and climbed the career ladder; but that is also the source of
                   injury that led him to pain pills.

         The PSR notes that Mr. Montanez was employed with utility and infrastructure companies for

most of 2014 to 2018. PSR, ¶77. Prior to 2008, Mr. Montanez was unemployed for a period of 6 years

following a period of work at Connecticut Natural Gas. Id. Two points warrant emphasis.

         First, Mr. Montanez traces his addiction to the use of prescribed pain killers he received to

treat a back injury. PSR, 72. At Connecticut Natural Gas in 2007 and 2008, he helped in an effort to

update gas meters. The meters were heavy and required significant lifting. As a result, Mr. Montanez

suffered severe back pain and went to visit a specialist who began prescribing him opioid pain killers

at seemingly irresponsible levels. Slowly but surely—and perhaps unwittingly, Mr. Montanez became

                                                   7
addicted to OxyContin. This is consistent with widely established trends in medicine and reporting

on the origins of the opioid epidemic. See e.g. B. Meir “Origins of an Epidemic: Purdue Pharma

Knew Its Opioids Were Widely Abused,” N.Y. Times, May 29, 2018 available at

https://www.nytimes.com/2018/05/29/health/purdue-opioids-oxycontin.html                    (accessed

7/14/20)(noting, inter alia, that OxyContin was promoted to doctors as “less addictive and prone to

abuse than competing opioids…”); K. Benner, “Snaring Doctors and Drug Dealers, Justice

Department     Intensifies   Opioid   Fight,:   N.Y.   Times,    Aug.   22,   2018,    available   at

https://www.nytimes.com/2018/08/22/us/politics/opioids-crackdown-

sessions.html?referringSource=articleShare (accessed 7/14/20). As noted in the PSR, Mr. Montanez

struggled with this on his own but ultimately detoxed by himself and returned to work in 2014.

Fundamentally, Mr. Montanez came to his addiction through hard work and medical treatment, not

improvidence and abandon.

        Second, Mr. Montanez’s most recent job at United States Infrastructure Corporation (USIC)

represented a high point and accomplishment in his life. See PSR, 76. When Mr. Montanez began this

position, the company’s name was Precision Pipeline Solutions. Mr. Montanez became a supervisor

with that company after three months, an event he states usually takes a year, and received a nearly

40 percent raise. During this time, Mr. Montanez arrived rather decidedly in the middle class. He was

taking care of this family, healthy, and proud of his accomplishments. However, Precision was

acquired by USIC which led to a reassignment of teams, changes in management, and—what sounds

like—nepotism and territory issues. Mr. Montanez was laid off from the position on November 12,

2018.

        Following that date, he relapsed on opioids and begin a downward spiral that brings him here.

Weeks after losing this job, Mr. Montanez called the guy who buys phones.
                                                 8
               4. Mr. Montanez’s Drug Rehabilitation Effort Is A Significant Accomplishment
                  Towards Rehabilitation.

       In March of this year, Mr. Montanez completed something he had never done before: 45 days

of inpatient drug rehabilitation. PSR, 74. Significantly, Mr. Montanez had initially been scheduled to

complete 30 days but elected, on his own accord, to extend it by 15 days. This was a significant

hardship for him insofar as it required him to draw a boundary between his needs and his family’s.

He, nonetheless, did so. Most notably, while at Grant Street, he was elected chairman of his group

and charged with leading discussion and identifying inspirational readings to initiate the discussions.

For a man who learned his behavior and coping mechanisms on the streets alone, and for whom

isolation is a coping mechanism, this demonstrates an extraordinary turnaround.

       Importantly, the defense does not dispute that Mr. Montanez had struggles between his arrest

in September of last year and January of the year. See PSR, 8. However, since Mr. Montanez decided

to attend Grant Street, he has had no such struggles. Additionally, his initial reluctance to go was

rooted in the understandable desire to support his finance and daughter. Though unemployed at the

time, Mr. Montanez handled the bulk of the couple’s child care so that his fiancée could work.

Regardless, addressing his addiction has marked a monumental change in Mr. Montanez’s life and

demonstrates rehabilitation.

               5. Conclusion.

       Eric Montanez learned self-reliance and stoicism at a perilously young age. There was no one

no to provide for him as a child nor was there anyone to console him as he endured trauma after

trauma. He learned to care for himself as a child, his siblings as a teenager, and his family as an adult.

He kept quiet about his adverse experiences—fending off one round of opioid addiction on his own.

He forged an identity at each stage as a taciturn provider. But in November of 2018, Mr. Montanez

                                                    9
was stripped of the identity—or at least the provider part. Rather than seek help, he retreated in his

addiction and turned to the streets for financial subsistence. He now finds himself here. This history

and circumstance deeply informs the present offense.

       C. Guidelines Calculations.

       As the Court is well aware, it is obligated to consider the United States Sentencing Guidelines.

See United States v. Booker, 543 U.S. 220 (2005). Therefore, the defense briefly addresses them. It

gives the bulk of its attention to criminal history category. Significantly, Mr. Montanez has no

objection to the guidelines calculation as stated in the presentence report.

       Two points regarding the criminal history category warrant comment. First, the probation

office has calculated Mr. Montanez’s criminal history category as II whereas the plea agreement

contemplates a category I. ¶ PSR, 54; Plea Agreement, 4. Clearly, the parties anticipated a criminal

history category of I. Respectfully, the Court should use criminal history category I to give effect to

the parties’ negotiation of the plea agreement. See United States v. Fernandez, 877 F.2d 1138 (2d Cir.,

1989); see also United States v. Amico, 416 F.3d 163, 167 (2d Cir., 2005)("’in order to preserve the

integrity of plea bargaining procedures and public confidence in the criminal justice system, a

defendant is generally entitled to the enforcement of a plea agreement without showing a tangible

harm resulting from a breach’"). Importantly, Mr. Montanez’s only conviction is for a State of

Connecticut Larceny in the Fourth Degree offense for which he was serving a conditional discharge

as opposed to probation. As the Court is likely aware, conditional discharge in Connecticut is given

where: (1) extended incarceration is not appropriate; and (2) “probation supervision is not

appropriate.” C.G.S. §53a-29(b). Guideline §4A1.1(d) states that a person receives two additional

criminal history points “if the defendant committed the instant offense while under any criminal

justice sentence, including probation, parole, supervised release, imprisonment, work release, or
                                                10
escape status.” Comment note 4 states that a “’criminal justice sentence’” means a sentence countable

under §4A1.2… having a custodial or supervisory component, although active supervision is not

required for this subsection to apply. U.S.S.G §4A1.1 n. 4 (emphasis added). There is neither a

custodial nor supervisory component to a conditional discharge in Connecticut. The defense does not

dispute that there was a suspended portion of the sentence that was custodial; nor that the final clause

(“active supervision not required”) could broaden the reading of the guideline. But that does not

completely solve the problem. The guideline is clearly, on its face, directed at recidivists who failed

under supervision. Similarly, the “active supervision” clause of the guideline fails to distinguish

between those who were on active supervision but were converted to administrative monitoring and

those who receive no active supervision at all. Mr. Montanez was the latter. However, were the Court

to ignore this distinction, the two point enhancement would apply just as much to Mr. Montanez as it

would to a person who served three years of active supervised release for a serious crime—receiving

all the rehabilitative benefits, was converted to administrative supervision, and then committed the

same crime. Clearly there is a stark distinction in culpability between the two. The two point

enhancement vastly overstates this.

       Second, Mr. Montanez only registers one misdemeanor conviction on his record: the timing

of this conviction and the balance of the arrests listed in the PSR must be considered in chronological

context. This analysis is multifaceted. First, the fact that Mr. Montanez was arrested on multiple

occasions is insignificant because none of the arrests resulted in convictions: he is entitled to the

presumption of innocence. Second, it appears all of Mr. Montanez’s charges, besides the one

conviction, were nolled and there is no evidence he used a diversionary program. However, even if

he had, the Connecticut Supreme Court has said: “on the basis of the language of § 54-56e [a

Connecticut diversionary statute] and its legislative history, it is clear that an eligible accused may
                                                  11
avail herself of the obvious benefits of avoiding protracted and potentially damaging litigation

without having to admit guilt and without any requisite finding of guilt.” AFSCME, Council 4, Local

1565 v. Department of Corrections, 298 Conn. 824, 846 (2010). Accordingly, there is no basis to

count these arrests pursuant to §4A1.2(f). Similarly, the same court noted that, as a result of the state’s

erasure statute, C.G.S. §54-142a(e)(3), a person who receives a nolle, “would lawfully be entitled to

testify under oath that they [sic] had never even been arrested.” AFSCME, Council 4, supra, at 845

(emphasis in original). Mr. Montanez has the right to deny the balance of his Connecticut arrests.

       Finally—regardless of the legal treatment of the arrests and single conviction, they clearly

corroborate Mr. Montanez’s life story. As an adult, Mr. Montanez had no arrests nor convictions in

2007 to 2008, nor from 2014 to 2018. His early arrests—for shoplifting in 2011—occurred when he

was unemployed and suffering from addiction. His more recent arrest and convictions resulted from

a larceny in February of 2019. PSR, ¶51. Mr. Montanez does not get arrested when he is working and

clean. Similarly, the February 2019 larceny, that led to the April 2019 conviction, clearly occurred

during the same relapse and offense conduct as this case: it cannot seriously be said that Mr. Montanez

is a bona fide recidivist. There was little to no opportunity for structured, supervised rehabilitation

from his single conviction.

       This is simply not a guidelines case. However, to the extent there is a temptation to treat Mr.

Montanez as a recidivist, it should not govern because this is the first serious, adult encounter he has

had with the criminal justice system. Mr. Montanez should be treated as a category I on account of

the plea bargain, the fact that he only has de minimus convictions, and the fact that any criminal

history overstates his prior opportunities for rehabilitation.




                                                    12
       II.     CONCLUSION.

       Justice warrants a substantial downward departure or non-guidelines sentence. Mr. Montanez

is functional adult when his life is working. When confronted with serious challenges, he reverts to

the lonely child who raised himself in remarkably difficult circumstances. However, he has shown a

remarkable capacity to rehabilitate himself and accept the aid of others. Accordingly, a sentence that

reflects these circumstances and insights is warranted.

                                                    Respectfully Submitted,

                                                    /s/Daniel M. Erwin/s/
                                                    By Daniel M. Erwin (ct28947)
                                                    FEDERAL DEFENDER’S OFFICE
                                                    10 Columbus Boulevard, 6th Floor
                                                    Hartford, CT 06106
                                                    Tel: (860) 493-6260
                                                    Fax: (860) 493-6269
                                                    Email: Daniel_Erwin@fd.org

                                  CERTIFICATION OF SERVICE

       This is to certify that on July 14, 2020, a copy of the forgoing was filed electronically via the
Court’s CM/ECF system, and by that system, counsel for the Government has been provided with a
copy of the forgoing.

                                            /s/Daniel M. Erwin/s/
                                               Daniel M. Erwin




                                                  13
